Citation Nr: 1125364	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1963 to April 1964 and the U.S. Navy from August 1964 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office in San Diego, California. 

The Veteran testified before the undersigned at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for pancreatitis, hypothyroidism and a depressive disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Veteran contends in his November 2007 Notice of Disagreement and April 2011 Travel Board hearing testimony that his in-service exposure to herbicides during his service in the Republic of Vietnam resulted in his current pancreatitis and hypothyroidism.  The Veteran's U.S. Navy DD 214 Form shows that he served on active duty from August 1964 to August 1968 and he spent three years and one month during this period in the Republic of Vietnam.  The Veteran's MOS was that of Radio Operator and he was awarded the Vietnam Service Medal with Bronze Star, the Navy Unit Commendation Ribbon and the Republic of Vietnam Campaign Medal.  The Veteran testified at the April 2011 Travel Board hearing that he was a gunner on a troop insert boat in Vietnam.

The Veteran's pre-induction and separation examinations indicate that he did not suffer from pancreatitis and/or hypothyroidism during active duty service.  The balance of the Veteran's service treatment records is also negative for any complaints of pancreatitis or hypothyroidism.

The Board observes that the Veteran is competent to attest to his asserted exposure to herbicides during his active duty service and giving due consideration to the places, types and circumstances of the Veteran's service as shown by his service record above, the Board accepts as credible the Veteran's contentions that he was exposed to herbicides during his active duty service in the Republic of Vietnam.

Private treatment records from 1993 to 1997 from Dr. L.G., M.D., indicate the Veteran was diagnosed with chronic pancreatitis and primary hypothyroidism.  Moreover, private treatment records from 1999 to 2006 from Dr. B.P., M.D., further indicate the Veteran was suffering from symptoms of pancreatitis and hypothyroidism.  Lastly, private treatment records from 2003 to 2007 from Dr. V.S., M.D., likewise indicate the Veteran was dealing with symptoms related to pancreatitis and hypothyroidism.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

Based on the above record evidence, the Veteran has a current diagnosis of pancreatitis and hypothyroidism-private medical records from 1993 through 2007 diagnose pancreatitis and hypothyroidism as well as symptoms related to these conditions.  Furthermore, the Veteran has clearly stated that he developed his pancreatitis and hypothyroidism as a result of his exposure to herbicides during his active service in the Republic of Vietnam.  Thus, there is evidence of current disabilities and an indication that the Veteran's disabilities may be associated with service, but no nexus opinions linking the Veteran's disabilities with his military service.  The record lacks examinations whereby a VA examiner has provided nexus opinions addressing whether the Veteran's pancreatitis and hypothyroidism are linked to his military service.  Accordingly, a remand is required for examinations to determine the nature and etiology of the Veteran's pancreatitis and hypothyroidism.

With respect to the Veteran's claim of entitlement to service connection for a depressive disorder, the Veteran testified at the April 2011 Travel Board hearing that for many years he has been unable to sleep well at night and that he wakes up every hour or so due to bad dreams.  The Veteran also stated that he is very anxious and that he would be willing to participate in a VA examination regarding his depressive disorder.

The Board notes that the Veteran is competent to attest to the occurrence of symptoms relating to his claimed depressive disorder and given the Veteran's service as a gunner on a troop insert boat as well as his receipt of the Vietnam Service Medal with Bronze Star and Republic of Vietnam Campaign Medal, the Board accepts as credible the Veteran's contentions that he was involved in combat during his military service.

There is no VA etiology examination of record with respect to the Veteran's claimed depressive disorder.  As the record establishes a depressive disorder symptomatology as well as an indication that the Veteran's depressive disorder may be associated with his active service, a VA examination is required to determine the nature and etiology of the Veteran's depressive disorder.

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any pancreatitis found to be present.  The examiner should specifically identify all diagnoses based on sound medical principles.  The examiner must be informed that the Board accepts as credible the Veteran's contentions that he was exposed to herbicides during his active duty service in the Republic of Vietnam.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion addressing the following question:  Accepting as credible the Veteran's statement that he was exposed to herbicides during his active duty service in the Republic of Vietnam, is it at least as likely as not (a 50 percent probability or greater) that pancreatitis or any similar condition, originated from, or was otherwise caused by, the in-service herbicide exposure as reported by the Veteran?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

2. After the above action has been accomplished in Paragraph 1, schedule the Veteran for a VA examination to determine the nature and etiology of any hypothyroidism found to be present.  The examiner should specifically identify all diagnoses based on sound medical principles.  The examiner must be informed that the Board accepts as credible the Veteran's contentions that he was exposed to herbicides during his active duty service in the Republic of Vietnam.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion addressing the following question:  Accepting as credible the Veteran's statement that he was exposed to herbicides during his active duty service in the Republic of Vietnam, is it at least as likely as not (a 50 percent probability or greater) that hypothyroidism or any similar condition, originated from, or was otherwise caused by, the in-service herbicide exposure as reported by the Veteran?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

3. Schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the current nature and etiology of any psychiatric disorder found to be present.  The examination report is to contain a notation that the examiner reviewed the entire claims file.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion addressing the following questions:

a) Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, the examiner is asked to specifically identify in the report each alleged in-service stressful experience, event and/or circumstance, as described by the Veteran, that would support the PTSD diagnosis; and then, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the alleged stressor(s) is related to the Veteran's fear of hostile military or terrorist activity.

b) Has the Veteran developed an acquired psychiatric disorder other than PTSD, to include depression and anxiety, and if so, please specify the diagnosis (or diagnoses)?  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of an acquired psychiatric disorder, other than PTSD: (1) had its onset during service; (2) was caused by any event or incident that occurred during service; (3) was aggravated beyond its natural progression by service; or (4) was manifested within the year following the Veteran's discharge from active duty in August 1968?

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the Veteran's claims file.

4. Once the above actions have been completed, readjudicate the claims.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


